          Case 1:19-cr-00166-VEC Document 293 Filed 06/15/21 Page 1 of 3

                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 ------------------------------------------------------------   X
                                                                        DATE FILED: 6/15/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-CR-166 (VEC)
                                                                :
 COREY CRAY,                                                    :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 15, 2021, the parties appeared for a change-of-plea hearing; and

        WHEREAS at the June 15 hearing, Defendant pled guilty to the lesser included offense

of the crime charged in Count One of the Indictment (S3 19 Cr. 166); and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED that sentencing is scheduled for October 5, 2021, at 10:00

a.m. in Courtroom 443 of the Thurgood Marshall U.S. Courthouse. Sentencing submissions

from both sides are due not later than September 21, 2021.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
         Case 1:19-cr-00166-VEC Document 293 Filed 06/15/21 Page 2 of 3


       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.




SO ORDERED.
                                                    _________________________________
                                                        _____________________________
Date: June 15, 2021                                       VALERIE CAPRONI
                                                                     CAPRON   NI
      New York, NY                                        United States District Judge
        Case 1:19-cr-00166-VEC Document 293 Filed 06/15/21 Page 3 of 3



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
